Citation Nr: 0500213	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-25 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for an arthropod bite 
allergy, with post-inflammatory hyperpigmentation.  





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from December 1993 to 
October 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDING OF FACT

The evidence is in approximate balance on the question of 
whether the veteran has an arthropod bite allergy, with post-
inflammatory hyperpigmentation, as a result of an in-service 
insect bite.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, an 
arthropod bite allergy, with post-inflammatory hyper 
pigmentation, was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  In view of 
the disposition below, no further notice or development is 
necessary in order to comply with the VCAA. 

II.  Factual Background and Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the above legal criteria to the facts of this case, 
the Board notes first that, despite exhaustive efforts by the 
RO, the veteran's service medical records have not been 
located.  In this regard, the Board is cognizant of the 
decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
which held that a single request for pertinent service 
medical records does not fulfill the duty to assist and that 
inherent in the duty to assist is a requirement to notify the 
veteran if VA is unable to obtain pertinent service medical 
records so that the veteran may know the basis for the denial 
of his claim, may independently attempt to obtain service 
medical records, and may submit alternative evidence.  
However, in light of the favorable adjudication below, no 
additional development pursuant to this judicial precedent 
will be requested.  

Moreover, the Court has held that, in cases where records 
once in the hands of the Government are missing, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein has been undertaken with this 
heightened duty in mind.

The veteran contends that, while deployed with the United 
States Army in Haiti, he developed an allergic skin rash as a 
result of being bit by a spider.  The record contains 
evidence of treatment since January 2000 for a skin rash said 
by VA and private physicians to be manifestations of an 
arthropod bite allergy, with post-inflammatory 
hyperpigmentation.  While the evidentiary record does not 
contain contemporaneous evidence of treatment for a skin rash 
resulting from an arthropod bite, the service personnel 
records demonstrate that the veteran did serve in Haiti.

In short, the unavailability of the service medical records 
is in no way the fault of the veteran, and their absence will 
not be construed against him.  As there is otherwise no 
evidence definitively indicating that the veteran's currently 
documented skin allergies were the result of a post-service 
insect bite, and VA examination shortly after separation from 
service found the condition, we believe it is reasonable to 
infer that the preponderance of evidence is not against 
finding that the veteran has a skin allergy due to the 
arthropod bite which he asserts he incurred during military 
service.

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, without finding error in the RO's action, the 
Board will exercise its discretion to find that the evidence 
is in relative equipoise and conclude that the claim may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Entitlement to service connection for an arthropod bite 
allergy, with post-inflammatory hyperpigmentation, is 
granted. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


